    Case 1:19-cv-02476-KPF-SDA Document 30 Filed 11/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOMO WILLIAMS,

                          Petitioner,

                       -v.-                            19 Civ. 2476 (KPF)

JUSTICES OF NYS SUP. CT. APP. DIV. 1ST.                      ORDER
DEPT.; OFFICE OF THE APPELLATE
DEFENDER; NYPD; NY CNTY D.A.,

                          Respondents.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Petitioner’s letter brief dated November 9,

2020. (Dkt. #29). Respondents shall file their opposition papers on or by

December 10, 2020. Petitioner’s reply, if any, shall be due on or by

December 28, 2020. The Clerk of Court is directed to mail a copy of this

Order to Petitioner at his address of record.

      SO ORDERED.

Dated:      November 11, 2020
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
